DISSENTING OPINION OE
MR.. JUSTICE WOLE.
My dissent in this case is based on the proposition that the principal issues should not be decided before heard. *149While the existence of a will might and probably would put an end to the administration, the administratrix has a right to deny the existence of the will or that it was duly proved, Although unlikely, there might have been other reasons why the administration should continue. If the will was not valid her capacity was not at an end. The very facts on which her right to proceed depended should not be assumed against her to dismiss an appeal, but the case should have been heard on its merits.